DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovannetti (US 2011/0014059).
Regarding claim 1, Giovannetti teaches a turbine impeller (3, [0066]) comprising: a base material ([0072, 73]) which contains aluminum as a main element ([0072, 73]); and an anti-erosion coating (1) which covers a surface of the base material (Fig 2).
Regarding claim 2, Giovannetti teaches the anti-erosion coating is a plating layer containing nickel and phosphorus ([0009, 35-37]).
Regarding claim 6, Giovannetti teaches a through-hole (Fig 2) is formed in the base material to penetrate in an axial direction (Fig 2), and wherein the anti-erosion coating is not formed on an inner peripheral surface of the through-hole (Fig 2).
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2018/0002812).
Regarding claim 1, Watanabe teaches a turbine impeller comprising: a base material ([0010]) which contains aluminum as a main element ([0010]); and an anti-erosion coating which covers a surface of the base material ([0010]).
Regarding claim 3, Watanabe teaches a hardness of the base material is a Vickers hardness HV100 or more and HV160 or less (Fig 8).
Regarding claim 4, Watanabe teaches a hardness of the anti-erosion coating is HV500 or more (Fig 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giovannetti in view of Tsutsui (US 2015/0063993).
Giovannetti teaches a through-hole (Fig 2) is formed in the base material to penetrate in an axial direction (Fig 2).

Tsutsui is analogous art to the Giovannetti because both inventions are dealing with coatings for impellers to best protect the impeller.  It would be reasonable for one dealing with applying a coating to consider the teachings from Tsutsui because it sets forth strategies in the coating pattern to help lengthen the lifespan of the coating on the impeller.
Tsutsui teaches the anti-erosion coating ([0069]) is not formed on an abutment surface (16a, the abutment surface is equivalent to one of the end surfaces of the instant impeller because the end surface in the axial direction is where the impeller abuts against the fastener) of the base material in the axial direction ([0069]), in order to keep the coating from peeling off ([0069]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Giovannetti with the teachings of Tsutsui to have the anti-erosion coating is not formed on an end surface of the base material in the axial direction, in order to keep the coating from peeling off.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745